 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral LongshoreWorkersLocal Union No. 3000of InternationalLongshoremen'sAssociation,AFL-CIOandCoastal Cargo Company, Inc.and Teamsters Local UnionNo. 270,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO.' Case 15-CD-293June 30, 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND BABSONThe charge in this Section 10(k) proceeding wasfiled on August 14, 1985, amended August 15, bythe Employer, alleging that the Respondent, Gen-eral Longshore Workers Local Union No. 3000 ofInternationalLongshoremen's Association,AFL-CIO, violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivitywith an object of forcing the Employer toassign certainwork to employees it representsrather than to employees represented by TeamstersLocal Union No. 270, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, AFL-CIO.The hearing was held on September 16 and 17beforeHearingOfficer Lyn J. Beck.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error.On the entire record, the Board makes the fol-lowing findings.I.JURISDICTIONThe Employer, Coastal Cargo Company, Inc.(CCCI), a Louisiana corporation, operates a cargocompany.Basedon a projection of the Employer'sNew Orleans operations (since they commenced onJuly 16, 1985), the Employer will derive annualgross revenues in excess of $50,000 for servicesperformed as a link in interstate commerce and willannually purchase and receive goods andmaterialsvalued in excess of $50,000 directly from pointsoutside the State of Louisiana.The parties stipulate to facts that satisfy theBoard's jurisdictional requirements.We find thatCCCI is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.The parties stipulate,and we find,thatLocal3000 and Local 270 are labor organizations withinthe meaning of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeCCCI was incorporated on July 16, 1985. It is acargo company that loads and unloads shipsdocked at the Port of New Orleans. CCCI loadsgrain,breakbulk, and containerized cargo onto ves-sels and discharges cargo from vessels or bargesonto the dock. In the related case,Coastal CargoCo., supra, the Board determined that CCCI is thealter ego of a now-defunct company called CoastalCargo Company, which operated from May 4 toOctober 1, 1984; this company had a collective-bar-gaining agreementwith Local 270, which ran fromMay 1, 1984, to April 30, 1987. On July 1, 1985,CCCI signed a collective-bargainingagreementwith Local 270, effective until June 30, 1988. TheBoard determined that this was a valid agreementbecause CCCI was a continuation of Coastal CargoCompany and was subject to the latter's bargainingobligations. 3On July 16, 1985,4 CCCI engaged in its first op-eration.CCCI loaded and unloaded the M/VMarina Heeren,which was docked at the GalvezStreetWharf in New Orleans. At the wharf a manwho said he was a vice president of Local 3000 ap-proached CCCI's president, Durel Landry, andasked him who was loading theMarina Heeren.When Landry said Local 270 was doing the work,theman stated that he was going to Local 270'spresident,Mitch Ledet, and ask why members ofthe Teamsters were doing stevedoring work.Ledet testified that on July 24, at a meeting at-tended by Ledet and Local 3000's president, ClivenCormier, Cormier said he would do whatever wasnecessary to get the stevedoring work back fromLocal 270. Cormier denied making the statement.On July 29, theMarina Heerenreturned to theGalvez Street Wharf and was unloaded by CCCI'semployees.During the unloading, the GalvezStreetWharf and surrounding areas were picketedby approximately 50 men carrying signs.5 The1On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly,the caption has been amended toreflect that change2A staywas issued in this case on January 15, 1986,in order that arelated case could first be resolved SeeCoastal Cargo Co,286 NLRB200 (1987) See also the companion case issued this day,LongshoremenILA Local 3000 (Coastal CargoCo), 289 NLRB 546.286 NLRB 200 (1987)All dates refer to 1985,unless otherwise indicated.CCCI's facilityis located at 4500GalvezStreetPhotographs weretaken of the signs The signs said"Mitch Ledet is taking food out of ourbabies'mouths","big-time union boss Ledet is stealing workers' bread' ;"what has the boss givenyou, Ledet, for you";"Ledet has forgottenwhere he came from Don't you be a scab", and "what has the boss givenLedet for you tomake scabs out of brother Teamsters "289 NLRB No. 69 LONGSHOREMENILA LOCAL 3000 (COASTAL CARGO)group contained retired and active members ofLocal 3000.6 The police eventually dispersed thepickets and they moved from the wharf to theGalvez Street-Japonica Street area. This was theentranceway used by the trucking firm hired byCCCI to transport the containers unloaded fromtheMarinaHeeren.The truckdrivers were alsomembers of Local 270. Landry testified that 10pounds of roofing nails and drywall nails werespread on the access roads to the Galvez StreetWharf. The nails became imbedded in the tires ofthe hired trucks.On August 13 theMarina Heerenagain dockedat the Galvez Street Wharf. About 50 men picket-ed at the Galvez Street floodgate carrying thesame signs as on June 29. Harris and Sarentinewere among the pickets.B.Work in DisputeThe disputed work involves the loading and un-loading of containerized cargo from the oceango-ing vesselM/VMarinaHeerenat the GalvezStreetWharf.C. Contentions of the PartiesThe Employer, CCCI, contends that reasonablecause exists to believe that Local 3000 violatedSection 8(b)(4)(D) of the Act; and that the work indispute should be awarded to CCCI's employeesrepresented by Local 270 based on the factors ofemployer preference, past practice, the collective-bargaining agreement,skill, and economyand effi-ciency.Local 3000 contends that the picketing was in-formational picketing, and the signs were aimed atLocal 270's president, Mitch Ledet, and not at theEmployer. Local 3000 also contends that Harris or-ganized the picketing without authority from Local3000 and that Harris is not an agent of Local 3000.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge has arisen. However, before the Board pro-ceeds with a determination of dispute it must besatisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method for voluntary set-tlement of the dispute.8CCCI's superintendent,Scott, overheard one of the pickets ask twoof CCCI's employees not to unload the ship.The picket was later identi-fied as Thomas Hams, a retired Local 3000 member.Landry testified that he saw one picket"jumping up and down scream-mg, 'blood,blood,real blood's going to flow over this.The man waslater identified as Paul Sarentine,a former business agentof Local 3000and a current member.543At thebeginningof the dispute, CCCI's employ-ees represented by Local 270 had been assigned toperform the work in dispute. The longshoremencontended that the work belonged to them. Mem-bers of Local 3000 twice picketed theMarinaHeeren,the situs of the work, with signs, two ofwhich referred to the teamstersas "scabs." Scab isa "term of art" commonly used by aunion memberwho has lost work in reference to the person whohas taken the work. Further, the picketing done bymembers of Local 3000 was clearlyaimed at theemployees of CCCI, theMarina Heeren,and thetruck company.7There is reasonable cause to believe that anobject of the picketing was to force or requireCCCIto assignthe work in dispute to employeesrepresented by Local 3000 rather than to its ownemployees represented by Local 270 and that thepicketing was not solely for the purpose of inform-ing thepublic thatMitch Ledet and Local 270weredoingstevedoring work. Also, on July 24, ac-cording to Ledet,8 Cormier told Ledet that hewould do whatever was necessary to get the workback from Teamsters Local 270.There is also evidence that Harris, a retiredLocal 3000member,tried to induce or encourageemployees of CCCIto ceaseunloading the ship.Further,Sarentine,a currentmember,was identi-fiedas one ofthe individuals picketing theMarinaHeeren.There is reasonable cause to find thatHarrisand Sarentine were acting on behalf ofLocal 3000. Their actions were in furtherance ofLocal 3000's objectives, and Local 3000 never re-pudiated their activities.No evidence was produced at the hearing of anagreed-upon method for the voluntary adjustmentof the instant dispute.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere existsno agreedmethod for voluntary adjust-7Chairman Stephens finds it unnecessary to infer a noninformationalobject from the use of the word "scab"in the picket signs carried by theILA members.He agrees that it may commonly refer to a person whohas taken work from a union member However,according to one au-thority, "[t]he terms may be applied to an individual who will acceptlower wages or poorer working conditions than those which the unionhas established or seeks "Roberts' Dictionaryof IndustrialRelationsat 644(3d ed. 1986 BNA).In the instant case,the ILAcontends that the Team-sterswere undermining local wage and benefit standards established bythe Respondent and further that the purpose of the picketing was to pub-licize that fact to the public Be that as it may, Chairman Stephens findsfrom the remaining evidence in the record that there was also an unlaw-ful object of forcing the employer to assign the stevedoring work to theILA8Although Cormier denied making the threat,a conflict in testimonydoes not prevent the Board from proceeding under Sec 10(k) The Boardisnot charged with finding that a violation actually occurred but onlywith determining whether reasonable cause exists for finding a violationLongshoremenILA Local1588(Atlantic Cement),273 NLRB 1723, 1725(1985) 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment of the dispute within the meaningof Section10(k) of the Act. Accordingly, we findthat the dis-pute isproperly beforethe Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional disputeis anact of judgment basedon common sense and experience, reached by bal-ancingthe factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementCCCIhas a collective-bargaining agreement withLocal 270;9 it has no collective-bargaining agree-ment with Local 3000. No Board certification hasbeen issued regardingCCCI's employees engagedin stevedoring operations or regarding any otherunit of employees.This factor favors an award of the disputed workto employees represented by Local 270.2.Company preference and past practicesCCCI prefers that the work in dispute be doneby its employees who are represented by Local270.CCCI's alter ego Coastal Cargo Companyused employees represented by Local 270 to loadand unload ships. This factor favors awarding thedisputed work to employees represented by Local270.3.Area practiceThe record shows that the loading and unloadingof ships in the Port of New Orleans has in the pastbeen done by employees represented by Local3000.More recently employees represented byLocal 270 have engaged in stevedoring work.Therefore, this factor does not favor awarding thedisputed work to either group of employees.4.Relative skillsBoth employees represented by Local 270 andLocal 3000 possess the skills needed to load andunload ships. Both groups of employees have expe-11agreement covers the classifications of- checker,crane operator,liftdriver,loader, flagman,loading crew,labor, and pallehzerTheagreement does not describe the work these classifications performrience instevedoring work. Therefore, this factordoes not favor awarding the disputed work toeither group of employees.5.Economy and efficiencyCCCI's president, Landry, testified that it ismore economicaland efficient for the Employer touse its own employees represented by Local 270.Landry testified that usually he would have to hire18 longshoremenas opposed to 7 teamsters foreach job. Landry also testified that he only hired asmany teamsters as he needed and did not have tohire waterboys and timekeepers as required by thelongshoremen. Therefore, this factor favors award-ing the disputed work to employees represented byLocal 270.ConclusionAfter considering all the relevant factors, weconclude that employees represented by Local 270are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreementbetween CCCI and Local 270,employer preference and past practice, and econo-my and efficiency.In makingthis determination, we are awardingthe work to employees represented by TeamstersLocal Union 270, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO, not tothat Union or itsmembers.Scope of the awardThe Employer contends that the determinationshouldencompassall stevedoring work within thegeographical jurisdiction of Local 3000. Generally,for the Board to issue a broad, areawide award,there must be evidence that the disputed work hasbeen a continuing source of controversy in the rel-evant geographic area and thatsimilardisputes arelikely to recur. There must also be evidence thatdemonstrates the charged party has a proclivity toengage inunlawful conduct to obtain work similarto the disputed work.In this case, the notice of hearing limited thescope of the disputed work to the loading and un-loading of the M/VMarina Heerenat the GalvezStreetWharf in the Port of New Orleans. Howev-er, in the companioncase,Longshoremen ILA Local3000 (Coastal Cargo Co.),supra, the notice of hear-ing defined the work in dispute as the loading andunloading of ships within the geographical jursidic-tion of Local 3000. Further, in the companion case,the Board makes an award regarding the broaddefinition of the work in dispute. Thus, in this casewe do not grant the Employer's request for a LONGSHOREMENILA LOCAL3000(COASTAL CARGO)545broad award. Although we here limit the scope ofour award to the loading and unloading of theM/VMarina Heerenat the Galvez Street Wharf,our award in the companion case,in effect, givesthe Employer the relief that it is requesting.Accordingly,our determination is limited to thecontroversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Coastal Cargo Company, Inc.,represented by Teamsters Local Union 270 affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, are entitled to performthe loadingand unloadingof theM/V Marina Heerenat theGalvez Street Wharf in New Orleans, Louisiana.2.General Longshore Workers Union No. 3000ofInternationalLongshoremen'sAssociation,AFL-CIO is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force CoastalCargo Company,Inc. to assignthe disputed workto employees represented by it.3.Within 10 days from this date, General Long-shoreWorkers Union No. 3000 of InternationalLongshoremen'sAssociation,AFL-CIO shallnotify the Regional Director for Region 15 in writ-ing whether it will refrain from forcing the Em-ployer, by means proscribed by Section 8(b)(4)(D),to assign the disputed work in a manner inconsist-ent with this determination.